Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “Without conceding the merits of the present rejections, Applicant has amended independent claim 19. During the phone interview, the Examiner agreed that the amendment would overcome the pending rejections. Amended claim 19 is allowable over the applied references for at least the foregoing reasons. The other claims are each dependent on the respective independent claims, and are allowable for at least the above reasons. Because each claim is deemed to define additional aspects of the disclosure, however, the individual consideration of each claim on its own merits is respectfully requested. Applicant respectfully requests withdrawal of the foregoing rejections.,” Examiner respectfully disagrees with Applicant’s assertions. The claim amendments overcame the Lee reference and required further search and consideration. The grounds of rejected have been updated, which was necessitated by amendment. The present claims stand rejected as being unpatentable over Kulpa in view of Halecky in view of Kenkre. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09 October 2020 has been fully considered by Examiner.
Claim Objections
Claim 19 is objected to because of the following informalities: the claim recites “and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest wherein the identified near-term surge is represented by data specifying a product,” with no comma between “interest” and “wherein.” Examiner suggests amending the claim to recite “and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest, wherein the identified near-term surge is represented by data specifying a product...”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Halecky et al. (US 20180365710 A1) in view of Kenkre et al. (US 20190172075 A1).

Regarding claim 19, Kulpa teaches a non-transitory computer-readable medium storing instructions, which, when executed by one or more processing devices, implement a lead purchase engine - a module of automated computing machinery comprising: a dynamic profiling module, a lead purchase module, and a dashboard update module, wherein the dynamic profiling module, the lead purchase order module, and the dashboard update module are configured to operate without direct tele- agent intervention to perform operations comprising (paragraph [0014] teaches a computer-readable storage medium including one or more programs to perform the operations of the invention, wherein [0013] teaches the processor can perform one or more of the operations described within the disclosure, and wherein [0093] teaches the lead management system may provide a level of automation to avoid the need for human intervention): 
receiving, by the dynamic profiling module from a plurality of tele-agent dashboard applications, sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications (paragraphs [0051-0052] teach a system including a lead acquisition platform that allows agents to acquire, manage, and fulfill sales leads orders from multiple vendors in a single marketing platform, wherein the system can track and manage lead conversion, and wherein paragraphs [0053-0054] teach tracking agent performance; see also: [0057, 0092, 0110]), 
querying, by the dynamic profiling module, one or more external sales analytics engines and receiving, in response to the query, sales information identifying external sales of products for a number of companies (paragraph [0059] teaches the system is capable of performing a content scrape on third party social media applications, wherein additionally paragraphs [0051-0053] teach the centralized data storage delivers historical tracking of agent performance and integrates with third party CRM platforms and stores consumer profiles based on product type and sales leads, wherein additionally paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information);
creating, by the dynamic profiling module, a company profile… (paragraph [0051] teaches consumer profiles for sales leads based on product type, wherein additionally in paragraph [0115] teaches leads include parameters most relevant to the business needs, as well as in [0064] teaches the profiles can be configured based on buy), 
generating, by the lead purchase order module, an electronic lead purchase order in dependence upon the company profile (paragraph [0096] teaches generating leads for distribution for the purposes of selling services or products to organizations associated with those leads, wherein paragraph [0051] teaches consumer profiles for sales leads based on product type; see also: [0007-0008]), 
transmitting, by the lead purchase order module, the lead purchase order to a remote third-party lead generation engine (paragraphs [0007-0008] transmitting by the one or more data processors to each of the at least one sales buyer via the communication network, wherein paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information; see also: [0051-0053, 0080]), 
receiving, by the lead purchase order module from the lead generation engine, a plurality of leads in dependence upon the lead purchase order (paragraphs [0073-0075] teach lead buyers and lead vendors can view leads that are available, and wherein paragraphs [0062-0063] teach the buyer can specify a delivery method for the purchased leads; see also: [0009, 0080]), 
parsing, by the lead purchase order module, the leads received from the lead generation engine for one or more tele-agents (paragraph [0068] teaches the buyers can view and manage leads purchased, wherein the buyers can filter leads based on criteria specific to the associated lead type, and wherein paragraph [0091] teaches after the sales lead information is validated, it may be distributed to lead clients/buyers as appropriate; see also: [0053, 0064, 072-0073), 
and updating, by the dashboard update module, one or more tele-agent dashboard applications to include the parsed leads (paragraph [0091] teaches after the sales lead information is validated, it may be distributed to the matched lead clients/buyers as appropriate, wherein paragraph [0086] teaches the matched leads are updated with information in the input data, wherein paragraph [0051] teaches the leads are routed and distributed to the multiple interfaces).  
However, Kulpa does not explicitly teach parsing the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database, traversing the knowledge graph of semantic triples and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest wherein the identified near-term surge is represented by data specifying a product, a company list, an industry, a size of company, a region of the world, and a value representing the strength of the near- term surge, creating, by the dynamic profiling module, a company profile associated with the near-term surge, the company profile including criteria that are satisfied by one or more companies that are likely candidates to become customers of a product associated with the near-term surge and being represented by data specifying a profile ID, an industry, a size of company, a region, and one of more of a product, a list of products, or a product type.
From the same or similar field of endeavor, Halecky teaches wherein the identified near-term surge is represented by data specifying a product ([0191] teaches producing surge signals that better indicate a company interest in purchasing a particular product based on a site classifier adjusting relevancy scores, as well as in [0172] teaches identifying a surge or spike representing an acceleration in interest of a company or individual in a particular product, wherein the surge is based on consumption scores; see also: [0173-0178, 0225]), 
a company list ([0175-0177] teach obtaining contact information for employees of a company from third party lists or CRM customer profiles, thus obtaining a list of employees associated with a company that is surging over a specific product topic, and wherein the list may also include job titles and locations for some of the employees of the company), 
an industry ([0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company domain),
 a size of company ([0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company size; see also: [0086]), 
a region of the world ([0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company location, as well as in [0123] teaches calculating metrics from particular companies by identifying events at the same company location, wherein [0137] teaches identifying company consumption events for specific areas, such as Atlanta, New York, and Los Angeles, and wherein [0068] teaches the ability to identify users in specific cities; see also: [0057, 0136]), 
and a value representing the strength of the near- term surge ([0172-0173] teach consumption scores that are above a threshold are identified as a surge or spike that represents the acceleration of company interest in a particular topic, wherein the surge data is based on events identified from the company IP address, as well as in [0225] teaches identifying company surge scores, and wherein [0065] teaches identifying a strong interest in a product based on the aggregate of company employee event information), 
creating, by the dynamic profiling module, a company profile associated with the near-term surge ([0191] teaches adjusting relevancy scores based on different website classifications and producing surge signals that indicate a company interest in producing a particular product or service, wherein [0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company size, company location, company domain, and more, as well as in [0172] teaches consumption scores that are above a threshold are identified as a surge or spike that represents the acceleration of company interest in a particular topic, as well as in [0033] teaches identifying surge data indicating when the companies are most receptive to direct contacts regarding different topics), 
the company profile including criteria that are satisfied by one or more companies that are likely candidates to become customers of a product associated with the near-term surge and being represented by data specifying a profile ID ([0033] teaches identifying surge data indicating when the companies are most receptive to direct contacts regarding different topics, wherein [0172-0173] teach consumption scores that are above a threshold are identified as a surge or spike that represents the acceleration of company interest in a particular topic, wherein the surge data is based on employee events via the company IP address, as well as in [0191-0192] teach producing surge signals that better indicate company interest in purchasing a product, wherein the surge signals are based on is based on identifying events associated with an identifier id and event type, wherein [0065] teaches aggregating events into user intent vectors for users employed by the same company Y into a company intent vector, which may indicate a strong interest from a company for a product; see also: [0067, 0079-0080, 0124-0125]), 
an industry ([0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company domain),  
a size of company ([0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company size; see also: [0086]), 
a region ([0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company location, as well as in [0123] teaches calculating metrics from particular companies by identifying events at the same company location, wherein [0137] teaches identifying company consumption events for specific locations of the company, such as Atlanta, New York, and Los Angeles, and wherein [0068] teaches the ability to identify users in specific cities; see also: [0057, 0136]), 
and one of more of a product ([0191] teaches adjusting relevancy scores based on different website classifications and producing surge signals that indicate a company interest in producing a particular product or service, wherein [0114] teaches generating composite profiles that contain specific information provided by a particular entity, wherein the composite profiles include publisher information including company size, company location, company domain, and more), a list of products ([0191] teaches adjusting relevancy scores based on different website classifications and producing surge signals that indicate a company interest in producing a particular product or service, wherein [0196] teaches the surge indicates when companies are ready to purchases products; see also: [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulpa to incorporate the teachings of Halecky to include wherein the identified near-term surge is represented by data specifying a product, a company list, an industry, a size of company, a region of the world, and a value representing the strength of the near- term surge, creating, by the dynamic profiling module, a company profile associated with the near-term surge, the company profile including criteria that are satisfied by one or more companies that are likely candidates to become customers of a product associated with the near-term surge and being represented by data specifying a profile ID, an industry, a size of company, a region, and one of more of a product, a list of products, or a product type. One would have been motivated to do so in order to go beyond just identifying companies interested in specific topics by identifying surge data indicating when companies are most receptive to direct contacts regarding different topics (Halecky, [0033]). By incorporating the teachings of Halecky, one would have been able to better indicate a company interest in purchasing a particular product by identifying a pattern of urgency in users visiting multiple vendor sites associated with the same topic during the same time period (Halecky, [0191]).
However, the combination of Kulpa and Halecky does not explicitly teach parsing the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database, traversing the knowledge graph of semantic triples and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest.
From the same or similar field of endeavor, Kenkre teaches parsing the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database ([0026] teaches creating a knowledge graph by extracting concepts from sources related to the product of interest, wherein [0027-0028] further teach creating the knowledge graph by extracting data representing relationships including brands that are “sold in” or “available in” certain areas, and more information pertaining to behavioral profiles for various entities, as well as in [0007-0008] teach the catalog is used to identify the demand for products based on their sales review and relationships for the extracted information can be used to form triples between concepts for the knowledge graphs, and wherein [0018] teaches the catalog program and information repository are stored in the memory of a device; see also: [0024, 0030-0034, 0041]), 
traversing the knowledge graph of semantic triples and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest ([0034] teaches a catalog program that updates based on the tracking of current trends using a knowledge graph containing embedded triples, wherein [0033] teaches identifying new relationships by using the knowledge base with the embedded knowledge graph to identify new relationships of the product of interest, and wherein [0007-0008] teach identifying a product that has a large demand from “going viral” (i.e. near term surge in product interest), which can be identified by utilizing triples to create knowledge graphs that identify; see also: [0024, 0030-0034, 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Halecky to incorporate the teachings of Kenkre to include parsing the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database, traversing the knowledge graph of semantic triples and identifying from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph, a near- term surge in product interest. One would have been motivated to do so in order to identify new products that “go viral” creating large demand, wherein new products are available every day (Kenkre, [0007]).

Regarding claim 24, the combination of Kulpa, Halecky, and Kenkre teach all the limitations of claim 19 above.
	Kulpa further teaches wherein the dynamic profiling module further comprises automated computing machinery configured to invoke an application programming interface ('API') exposed by a sales analytics engine (paragraphs [0051-0052] teach routing leads using an API in order to programmatically manage processes; see also: [0084]).

Regarding claim 25, the combination of Kulpa, Halecky, and Kenkre teach all the limitations of claim 19 above.
	Kulpa further teaches wherein a lead comprises structured data implemented with data structure including at least a lead name (paragraph [0102] teaches the profile for the sales lead information includes the name of the sales lead; see also: [0103]).
	However, Kulpa does not explicitly teach wherein a lead comprises structured data implemented with data structure including at least a lead role, and a lead organization.
	From the same or similar field of endeavor, Halecky further teaches wherein a lead comprises structured data implemented with data structure including at least a lead role ([0035] teaches generating a contact list from lead lists provided by third party lead services, retail outlets, and more, wherein [0125] teaches the publisher stores a contact list of contacts for a company, and wherein [0115] teaches identifying a job title for users of a company from third-party content, as well as in [0128] teaches identifying specific contacts within a company with job titles most likely to be interested in a specific product; see also: [0126-0127]), and a lead organization ([0035] teaches generating a contact list from lead lists provided by third party lead services, retail outlets, and more, wherein [0125] teaches the publisher stores a contact list of contacts for a company; see also: [0115, 0126-0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Halecky, and Kenkre to incorporate the further teachings of Halecky to include wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies. One would have been motivated to do so in order to go beyond just identifying companies interested in specific topics by identifying surge data indicating when companies are most receptive to direct contacts regarding different topics (Halecky, [0033]). By incorporating the teachings of Halecky, one would have been able to better indicate a company interest in purchasing a particular product by identifying a pattern of urgency in users visiting multiple vendor sites associated with the same topic during the same time period (Halecky, [0191]).

Claim(s) 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Halecky et al. (US 20180365710 A1) in view of Kenkre et al. (US 20190172075 A1) and further in view of Matlick et al. (US 20190294642 A1).

Regarding claim 20, the combination of Kulpa, Halecky, and Kenkre teach all the limitations of claim 19 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies.
From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information (paragraph [0186] teaches producing surge signals that better indicate a company interest in purchasing a particular product or service, wherein paragraphs [0221-0225] teach identifying company surge scores based on website classifications, wherein the classifier may generate a graph or tree structure containing nodes in order to determine the site classification and relevancy score, and wherein paragraph [0030] the invention is directed to individuals producing sales leads).
Although Matlick does not disclose “identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies,” Matlick discloses the form of data storage required by the claim. The base reference, Kulpa, discloses the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies (see independent claim). Therefore, the combination of Kulpa, Halecky, and Kenkre, as modified by Matlick, teach all the limitations of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Halecky, and Kenkre to incorporate the teachings of Matlick to include wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating the teachings of Matlick, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 21, the combination of Kulpa, Halecky, Kenkre, and Matlick teach all the limitations of claim 20 above.
	However, Kulpa does not explicitly teach wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers.
	From the same or similar field of endeavor, Matlick teaches wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers (paragraph [0196] teaches the site classifier generates graphs containing nodes, wherein Fig. 17 and paragraph [0205] teach a node has a number of features, including at least Feature 1, Feature 2, and Feature 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Halecky, Kenkre, and Matlick to incorporate the teachings of Matlick to include wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating the teachings of Matlick, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 23, the combination of Kulpa, Halecky, Kenkre, and Matlick teach all the limitations of claim 20 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module further comprises a semantic reasoner.
From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module further comprises a semantic reasoner (paragraphs [0268-0269] teaches a site classifier that classifies based on structural semantic features, wherein the abstract teaches the predicted website classifications are utilized to determine surge prediction scores, wherein paragraphs [0170-0172] teach the surge can be identified for a company for a given location for a particular product; see also: [0119, 0186]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Halecky, Kenkre, and Matlick to incorporate the teachings of Matlick to include wherein the dynamic profiling module further comprises a semantic reasoner. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating the teachings of Matlick, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gottemukkala et al. (US 20170140405 A1) discloses modeling market segments in order to identify demand increases in another market that influence a market

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683